Citation Nr: 9913250	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-20 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to October 
1974, and in the U.S. Army National Guard from October 1974 
to August 1994, including annual active duty for training 
periods. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in March 1995 and July 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  During the appeal, the Board requested 
and received from the Veterans Health Administration (VHA) an 
etiological medical opinion regarding bilateral hearing loss 
disability.  The Board also notes that the veteran initially 
requested a personal hearing before the Board.  However, in a 
letter dated in July 1998, the veteran effectively withdrew 
this request.  See 38 C.F.R. § 20.702(e) (1998). 

The issue of entitlement to service connection for a left 
knee disability is the subject of the REMAND portion of this 
decision. 


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is related to 
acoustic trauma during periods of active duty and active duty 
for training in the U.S. Army National Guard, and to acoustic 
trauma of civilian occupations. 

2.  There is no competent medical evidence of record to 
demonstrate that the veteran currently has a right knee 
disability. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 (1998).

2. The veteran's claim of entitlement to service connection 
for a right knee disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims for service connection for bilateral hearing loss that 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim on this issue 
that is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

I.  Service Connection: Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the veteran claims that his current bilateral 
hearing loss is etiologically related to acoustic trauma 
during his Reserve service from 1974 to 1994.  The evidence 
of record reflects that the veteran's military occupational 
specialties were fire support specialist, motor transport 
specialist, motor transport operator, and combat engineer. 

The evidence reflects that at service entrance the veteran 
had no hearing loss, and that bilateral hearing loss 
progressed thereafter, as reflected by the 1977 audiological 
examination report.  The veteran's active duty for training 
periods were from 1974 to 1994.  A periodic examination in 
1986 recorded hearing loss "disability" as defined for VA 
purposes under 38 C.F.R. § 3.385.  A VA audiological 
evaluation in November 1995 revealed, in the right ear, a 10 
decibel loss at the 500 hertz level, a 20 decibel loss at the 
1000 hertz level, a 40 decibel loss at the 2000 hertz level, 
a 50 decibel loss at the 3000 hertz level, and a 55 decibel 
loss at the 4000 hertz level.  In the left ear, a 10 decibel 
loss at the 500 hertz level, a 30 decibel loss at the 1000 
hertz level, a 40 decibel loss at the 2000 hertz level, a 50 
decibel loss at the 3000 hertz level, and a 55 decibel loss 
at the 4000 hertz level were revealed.  Also noted were 
Maryland CNC speech recognition scores of 96 percent in the 
right and left ears.  The diagnosis was mild-to-moderate 
bilateral sensorineural hearing loss.  These findings 
unquestionably meet the criteria of 38 C.F.R. § 3.385.  The 
question remains, however, as to whether there is a medically 
sound basis to attribute the current hearing loss disability 
to the veteran's active service.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The evidence reflects that during the period from 1974 to 
1994 the veteran participated in active duty for training 
periods, with military occupational specialties of fire 
support specialist, motor transport specialist, motor 
transport operator, and combat engineer, all of which could 
have exposed him to high levels of noise.  During this 
period, the veteran worked in various civilian occupations, 
including rough neck jobs, as a truck driver, and 
construction worker, which also could have exposed him to 
high levels of noise.  For this reason, the Board requested 
an etiological medical opinion from the VHA.  

Based on a review of the claims file, a VA Chief of 
Audiology/Speech Pathology, in an opinion dated in February 
1999, indicated that the veteran's hearing loss disability 
was primarily due to noise exposure and not to aging or other 
etiologies.  He offered the opinion that it was at "least as 
likely as not that this veteran's hearing loss has a 
progressive acoustic trauma etiology, secondary to combined 
noise exposure in both civilian and military occupations." 

The evidence establishes acoustic trauma due to significant 
noise exposure during active service, including periods of 
active duty for training, and the evidence also shows that 
recent audiological test results meet the definition for 
hearing loss disability under 38 C.F.R. § 3.385.  In addition 
to these findings, and the VHA medical opinion of record 
which has indicated that the veteran's hearing loss is 
etiologically related to both military and civilian 
occupations, and does not differentiate the two, the Board 
believes that there is at least an approximate balance of 
positive and negative evidence regarding a relationship 
between the veteran's current bilateral hearing loss and his 
periods of active military service.  Accordingly, entitlement 
to service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. § 5107(b). 

II.  Service Connection: Right Knee Disorder

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93.  

The Court has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage at 
497-98.  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498.  

On his Application for Compensation, the veteran reported 
that he experienced knee trouble in service which was treated 
from 1985 to 1987.  Service medical records reflect that in 
June 1982 the veteran was treated for a traumatic injury to 
the right lateral patellar area, treated with Motrin and ace 
wrap.  In June 1985, he was seen for a sharp pain in his 
right knee with no known injury or trauma, diagnosed as 
probable chondromalacia.  In July 1985, the veteran 
complained of soreness below his (unspecified) knee, assessed 
as a sore knee, and treated with ace wrap.  In December 1985, 
he complained of right knee pain under the center of the knee 
cap, diagnosed as "aristitis."  On a Report of Medical 
History in June 1986, the veteran reported that his right 
knee was injured and that he experienced occasional right 
knee pain and popping.  On a Report of Medical History in 
July 1991, the veteran reported that did not have and had 
never experienced a "trick" or locked knee, and the Report 
of Medical Examination in July 1991 indicated normal lower 
extremities.  

There is no competent medical evidence of record to 
demonstrate that the veteran currently has a disability of 
the right knee.  In this regard, the Court has held that 
"[i]n order for the veteran to be awarded a rating for 
service-connected [disability], there must be evidence both 
of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

In this veteran's case, the evidence demonstrates that, 
though he was diagnosed in service with right knee injuries, 
no such complaints or diagnosis was entered thereafter during 
service, including upon examination in service in 1991.  
Additionally, the evidence of record does not demonstrate 
complaints or diagnosis regarding right knee disability in 
the post-service period, including medical diagnosis of a 
current right knee disability.  For these reasons, the Board 
must find that the veteran's claim for service connection for 
a right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a). 

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997). 


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for a right knee disability is denied. 



REMAND

A review of the record discloses that a March 1995 rating 
decision denied the veteran's claim for service connection 
for, among other disabilities, right and left knee 
disabilities.  After receiving notice of this decision, the 
veteran filed a notice of disagreement with the decision on 
"my knees."  Thereafter the RO issued a statement of the 
case which addressed, among other issues, service connection 
for a right knee.  The veteran perfected his appeal and the 
Board in this decision decided the issue of entitlement to 
service connection for a right knee disability.  The record 
shows that the veteran has not been issued a statement of the 
case on the issue of entitlement to service connection for a 
left knee disability.  

In Manlincon v. West, No. 97-1467 (U.S. Vet. App. Mar. 12, 
1999), the Court of Appeals for Veterans Claims held that 
where an NOD had been filed, the Board erred in finding that 
the issue was "not now in appellate status," and should 
have remanded rather than referred the case to the RO.  
Accordingly, the Board is required to REMAND this issue to 
the RO for issuance of a statement of the case.  

The RO should issue a statement of the 
case concerning the issue of the 
veteran's entitlement to service 
connection for a left knee disability.  

Only if the veteran completes his appeal by filing a timely 
substantive appeal should this case be returned to the Board.  
See 38 U.S.C.A. § 7104(a) (West 1991).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 



